1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This communication is in response to applicant’s amendment received on July 27, 2022.

3.	Claim 16 has been amended to include the limitation of claim 1. Claim 16 is hereby rejoined and fully examined.

4.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show details of a support; a first platform; second platform; a carrier; first/second/third guidance systems; first/second/third rails as described in the specification.
	Applicant stated that these features are shown in the drawings. The drawings only shows lines and there is no detail drawing for any of these features.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



5.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, 
-	the support comprises a first support top that includes a first portion of the first guidance system and a second support top that includes a second portion of the first guidance system, and the first portion and the second portion merge together to pass through the bore as set forth in claim 3 (note that the revised drawing shows only two broken lines 120A and 120B; it is unclear what are the first and second support tops; applicant can just say “a support top that includes a first portion…and a second portion… instead to clear the confusion);
- the limitations “wherein the first radio frequency shielding screen is fastened to a room” and “wherein the second radio frequency shielding screen is fastened to the first radio frequency shielding screen and to the room” as set forth in cl. 8;
must be shown or the feature(s) canceled from the claim(s).
No new matter should be entered.


Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 16, 
the phrase “a protection screen defining a radio frequency screen room” is indefinite as it is unclear how a screen defines a room; note that the screen is a free standing modular enclosure not a room;
the phrase “a radio frequency screen room” at line 6 should be ---the radio frequency screen room--- as it is already recited in the claim;
the phrase “enclosing the protection screen” is indefinite as the screen defines the room then screen comprises an acoustic shield then how the screen room encloses the protection screen; the structure as claimed is vague;
In claim 20, there is no antecedent basis for “the protection screen”.
The claims not specifically addressed share the indefiniteness as they depend from rejected base claims.

7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.



8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1-5,7-9,16-17,20 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan (5,842,987) in view of Winch et al. (2018/0027706).
As to claims 1,16, Sahadevan discloses a magnetic resonance imaging protection system comprising a support e.g. 86 that passes through a bore of a magnetic resonance imaging system, the support comprising a first guidance system e.g. 84; a first platform e.g. 68 configured to support a patient, wherein the first platform e.g. 84 is configured to be guided from a carrier to the support through the acoustic shield (conveyer table 50 has wheels), the first platform comprising a second guidance system e.g. 78 configured to cooperatively guide the first platform along the support, into the bore of the magnetic resonance imaging system, and out of the bore of the magnetic resonance imaging system in cooperation with the first guidance system e.g. 84; and a second platform configured to support a patient (see e.g. col. 9, lines 42-45; claim 13), wherein the second platform is configured to be guided from the carrier to the support through the acoustic shield (Sahadevan discloses a plurality of patient transfer tables that have first and second guidance systems), the second platform comprising a third guidance system configured to cooperatively guide the second platform along the support, into the bore of the magnetic resonance imaging system, and out of the bore of the magnetic resonance imaging system in cooperation with the first guidance system (see e.g. figs. 2-4). Sahadevan does not specifically disclose an acoustic shield wherein the acoustic shield is disposed within an interior of a room which is defined by walls, a floor and a ceiling. Winch teaches to use this feature. The use of the shielded enclosure is well known in the MRI related art (see references on PTO-892). Winch teaches to use a modular electromagnetically shielded enclosure 100 i.e. acoustic shield for the imagining devices (see e.g. para 0002). The shielded enclosure can be installed anywhere in the room or warehouse. The shield is commonly used for MRI equipment to protect the MRI from being adversely affected by external field or to prevent the magnetic fields from leaking out of the scanner when in use (see e.g. Cho et al. -2006/0052685; paras 0030;0031; Carrozzi et al.-6,348,652; see references on PTO-892). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan to use the shield as taught Winch to protect the imaging equipment.


    PNG
    media_image1.png
    597
    666
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    580
    462
    media_image2.png
    Greyscale


As to claims 2,4, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the guidance system comprises rails on the supports (note that the groves e.g. 76,84 are interpreted broadly as rails; figs. 2-3 in Sahadevan).
As to claim 3, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the support comprises a first support top that includes a first portion of the first guidance system and a second support top that includes a second portion of the first guidance system, and the first portion and the second portion merge together to pass through the bore (see e.g. 82 that has a first portion at entry and a second portion at exit that merges in the middle; figs. 2-3 in Sahadevan).
As to claim 5, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the second rail e.g. 78,90 is configured to be interchangeably interlocked with the first rail e.g. 84 in the at least one dimension, and the third rail e.g. 78,90 is configured to be interchangeably interlocked with the first rail in the at least one dimension (see figs. 2-3 in Sahadevan).
As to claim 7, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system comprising a barrier that visually separates a space that includes the first platform and the second platform so that the first platform is visually separated from the second platform (see barriers between each room e.g. barrier between room 32 and 38; rooms shown in fig. 4 in Sahadevan).


As to claim 8, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system. Winch discloses a shielded enclosure that includes a first screen and a second screen attached to the first screen (four walls of the enclosure in e.g. figs. 1-2). The shielded enclosure in Winch is portable and has many shapes and sizes and opening 105 (para 0005) and can be installed anywhere e.g. big room or a warehouse type building. The combination device does not disclose fastening the screens to the wall of the room. It would be within the level of ordinary skill in the related art to fasten the portable or free-standing enclosure screen to the wall for additional safety if needed. It appears that the claimed invention would perform equally well with fastening means or without. In this case, if needed, selecting a fastening means would have flown naturally to one of ordinary skill in the art as necessitated by the specific requirements of a given application.
As to claim 9, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the support passes through the bore substantially at a height through which the first platform and the second platform can be guided through the opening (Sahadevan discloses openings e.g. doors (see e.g. fig. 4) and Winch also discloses an opening i.e. 105.
As to claim 17, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the protection screen comprises a plurality of modular panels which are fastened together (see e.g. see Abstract).
As to claim 20, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system wherein the shielded screen is separate from the walls of the room and forms a perimeter around the support and the magnetic resonance imaging system to separate the support and the magnetic resonance imaging system from the first platform and the second platform which are disposed within the room (see description w.r.to cl. 1). Note that the first and second platforms are portable and can be disposed anywhere in the room.

9.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan and Winch and further in view of Manzione (2006/0260050).

As to claim 6, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system as described above. Sahadevan and Winch do not explicitly show the use of the drive. Manzione is cited to show this feature. Manzione teaches to use the drive mechanism (see fig. 1). The use of the drive mechanism is well known in the related art for its use. Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan and Winch to use the drive mechanism as taught by Manzione to provide the automated control (see e.g. para 0030 in Manzione).


    PNG
    media_image3.png
    305
    712
    media_image3.png
    Greyscale



10.	Claims 10-14,18 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan in view of Winch and Cho et al. (2006/0052685).
As to claims 10,18, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system as described above. Sahadevan and Winch both discloses the door in the protection screen as explained above and do not disclose a window in the protection screen. Cho is cited to teach this feature. Cho teaches to have a movable pane in a window e.g. 222 in the protection screen e.g. 220 (see e.g. fig. 2; para 0036). The screen includes a window 222 sized to pass a patient and having a lower edge that is above a bottom of the protection screen and an upper edge that is below a top of the protection screen (e.g. see figs. 2,4 in Cho). It would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan and Winch to use the window as taught by Cho for easy transportation of the patient and for quick access and imaging.
As to claim 11, Sahadevan in view of Winch and Cho discloses a magnetic resonance imaging protection system wherein the protection screen is installed at least a few meters from a center of a magnet of the magnetic resonance imaging system (e.g. fig. 2 in Cho). The combination fails to teach at least 2.5 meters distance between the MRI system and the protection screen. One of ordinary skill in the art would have been led to the recited dimensions through routine experimentation and optimization to achieve desired RF screening. Applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the protection screens in the combination perform the same function. Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical. See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). See also MPEP 2144.04(IV)(B).

As to claim 12, Sahadevan in view of Winch and Cho discloses a magnetic resonance imaging protection system wherein the movable pane, the first radio frequency shielding screen and the second radio frequency shielding screen inherently comprise the same material i.e. RF shielding material.
As to claims 13-14, Sahadevan in view of Winch and Cho discloses a magnetic resonance imaging protection system comprising a lock that only allows the movable pane to be moved from the window when the magnetic resonance imaging system is not in operation (see e.g. paras 0036;0059;0060 in Cho).

11.	Claims 15,19 are rejected under 35 U.S.C. 103 as being unpatentable over Sahadevan in view of Winch and Hayakawa (2008/0122441).
As to claims 15,19, Sahadevan in view of Winch discloses a magnetic resonance imaging protection system. The combination does not explicitly disclose the use of the electromagnetic detector. Hayakawa is cited to show this well-known feature.  Hayakawa teaches to use the electromagnetic detectors e.g. 21a;21b;22a;22b to detect the ferrous objects from a location of the opening e.g. 31a;32a to prevent the ferrous objects from passing through the opening (see fig. 5). Consequently, it would have been obvious to one having ordinary skill in the art before the filing date of the claimed invention to modify the device of Sahadevan and Winch to use the electromagnetic detectors as taught by Hayakawa to detect the ferrous object to prevent the damage to the MRI device.
Although specific columns, figures, reference numerals, lines of the reference(s), etc. have been referred to, Applicant should consider the entire applied prior art reference(s).

12.	Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note PTO-892.
	Carrozzi; Tan; Hawn or foreign reference on PTO-892 discloses the shielded enclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY PATIDAR whose telephone number is (571)272-2265.  The examiner can normally be reached on M-Thur 8:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

/JAY PATIDAR/
Primary Examiner, Art Unit 2858